Citation Nr: 1630127	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1971 to July 1974 and in the U.S. Army from July 1975 to July 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In an April 2011 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He failed to appear for a hearing scheduled in July 2015 with no good cause shown.  Because the notice of the hearing might have been sent to the wrong address, in March 2016 the Board sent correspondence to the Veteran at the most recent address of record with an offer to reschedule the hearing.  No response was received.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's low back disorder, best diagnosed as residuals of multiple level laminectomy and stabilization for lumbar stenosis, first manifested greater than one year after active service and is not caused or aggravated by any aspect of service including reported injuries in 1977 and 1978.  


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.303, 3.307, 3.309 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In November 2008, the RO provided notice that met the requirements to substantiate a claim for service connection.  VA obtained the Veteran's service treatment records from both periods of active duty and received records of treatment by a private physician from 2006 to 2009.  A VA examination was provided in March 2009.  The Veteran did not report that he received VA medical care for the disorder on appeal.  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist with respect to the issue decided below. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Navy aircraft jet engine mechanic and as a U.S. Army air defense missile crewmember.  He contended in a December 2008 statement that he injured his lower back while serving in the Army.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.   See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  This method is only applicable for chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those disorders for which the presumption and continuity of symptoms is available.    
 
Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 
700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records for service in the Navy from 1971 to 1974 are silent for any symptoms, diagnoses, or treatment for a low back disorder.  In a July 1975 Army enlistment examination, the Veteran denied any history of serious injuries or recurrent back pain, and the examiner noted no musculoskeletal abnormalities. 

In May 1977, the Veteran sought treatment at a battalion aid station for low back pain after sustaining a sharp pull while working on a jeep.  A physician's assistant (PA) noted discoloration and tenderness of the lower back and a decreased range of motion.  The PA diagnosed muscle spasm and prescribed heat, rest, and a muscle relaxant medication.  In April 1978, the Veteran sought treatment for low back pain after pushing an automobile.  An examiner noted tenderness over the lower lumbar area with some radiating pain and loss of sensation in the left foot.  The examiner diagnosed L4-5 irritation, possible disc abnormality, and resolving lumbago and ordered bed rest for 48 hours, limited duty for three days, and a reevaluation.  

The Veteran returned to the aid station in July 1978 with the same but worsening symptoms including very limited range of motion.  The diagnosis again was muscle spasms, and the clinicians ordered a course of physical therapy.  A therapist referred the Veteran for an orthopedic evaluation.  About five days later, the Veteran was examined by a PA who noted the injuries in May 1977 and April 1978 and current symptoms of increasing low back pain with radiation to the leg and foot.  On examination, the PA observed no tenderness, no pain on flexion, no palpable spasm, and no motor or sensory deficits.  The Veteran could perform one leg deep knee bends.  An X-ray was negative.  The PA noted inconsistencies between the reported symptoms and the results of the clinical examination and imaging study and consulted with a physician.  The diagnosis was possible mild muscle spasm with no evidence of radiculopathy but with "some supratentorial element."  The Veteran returned to duty.  

In a March 1979 discharge examination, the Veteran reported a history of recurrent back pain, but the examining physician noted no spinal abnormalities.  

In December 1979, the Veteran underwent a military physical examination for reenlistment in the Naval Reserve.  In the associated medical history questionnaire, he denied any history of recurrent back pain, and the examiner noted no spinal abnormalities.  In his October 2008 claim, the Veteran denied any Reserve service, and there is no record that he was accepted and performed Reserve Service.  

The RO received the Veteran's claim for service connection in October 2008.  In February 2009, the RO received records of care by a private neurosurgeon from December 2006 to January 2009. 

In December 2006, the physician noted the Veteran's report of pain in the back radiating to the legs that started about two months earlier.  He reported no particular precipitating injury.  The physician referred to a poor quality magnetic resonance image that showed fairly significant stenosis at L4-5 secondary to a combination of herniated disc, facet hypertrophy, and mild stenosis at L3-4.  The physician proposed several options for treatment.  There was no mention of injuries in service.  

In January 2007, the Veteran was admitted to a private hospital for surgery for decompression and stabilization at levels L3 to L5.  The attending physician again noted that symptoms started in October 2006 and that the Veteran's occupation required a fair amount of bending, lifting, and twisting.  In February 2007, the surgery was discontinued because of intubation difficulties, but a second procedure was successful later the same month.  In a February 2007 post-surgery follow up, the physician noted that the radicular symptoms had resolved with only mechanical discomfort.  In April 2007, the physician noted that the Veteran had good alignment of the stabilization hardware but some residual back pain and that he was ready to start the process of getting the Veteran back to work. 

In November 2008, the physician noted the results of a new magnetic resonance image that showed no pathology to explain recurrent radicular symptoms, although the Veteran's posture suggested nerve root compression.  In January 2009, the physician referred to recent electrodiagnostic study that showed chronic but not acute denervation at L4 and S1.  The physician advised non-operative measures to control pain but also advised the Veteran to be carefully active and lose weight.  None of the records of private care refer to any injuries in active service.  

In March 2009, a VA PA noted a review of the claims file and the Veteran's report of a low back injury in May 1977.  The Veteran described the injury as having occurred when an armored vehicle was backing and about to brace him between the vehicle and a jeep.  He reported that he jumped out of the way, fell to the ground, and twisted his back.  The PA summarized the records of treatment for back pain from April to July 1978, the 2006 private records that showed the onset of low back pain in October 2006, and the diagnosis of spinal stenosis.  The Veteran acknowledged that he had no examination or treatment between 1978 and 2006 and no further surgery since 2007.  The Veteran was working full time as a structural assembler for a missile manufacturer.  

The Veteran reported current symptoms of low back pain, weakness, stiffness, decreased range of motion and fatigue as well as numbness and tingling in the lower back and left thigh, calf and foot.  He could walk one-quarter mile.  On examination, the PA noted no tenderness, spasms, loss of strength, guarding or muscle atrophy.  Posture, gait, and lower extremity sensations were normal with hypoactive reflexes.  Ranges of motion were slightly less than normal.  A concurrent X-ray showed internal fixation hardware and no scoliosis.  The PA diagnosed acquired stenosis and found that the Veteran's spinal stenosis and post-surgical fixation were not caused by events in service.  The PA explained that acquired spinal stenosis is common in the population older than age 50 and is a degenerative condition that is part of the aging process.  Although the PA did not explicitly indicate that the aging process was the etiology in this Veteran's case, his inclusion of this explanation in his report of examination of the Veteran strongly suggests that opinion.  A supervising physician signed in concurrence of the evaluation and opinion.  

In April 2009, the RO denied service connection based largely on the results of the March 2009 VA examination.  Following a February 2011 statement of the case and April 2011 substantive appeal, in March 2012, the Veteran noted that he had no additional evidence and waived his right for RO review of any additional evidence.  No additional evidence or medical opinions have been received. 

The Board finds that the March 2009 VA examination is adequate because it included a review of the claims file, consideration of the events and treatment in service, the post service private treatment records, the Veteran's current symptoms, and a thorough clinical examination with an opinion that addressed the possible relationship of the current disability to the events in service and provided an opinion with rationale on the etiology of the disease.  

The Board finds that service connection for low back disability, best diagnosed as residuals of lumbar laminectomy and stabilization for multilevel lumbar stenosis is not warranted.  

Although the spinal disease and surgery occurred prior to the appeal period, the records of private care and the VA examination show that the Veteran does experience mild residual symptoms from the surgery that include back pain, stiffness, weakness, and some reduction in range of motion but no clinically confirmed radiculopathy.  Therefore, the first element of service connection for a current disability is met. 

The Board acknowledges the Veteran's sincerely held belief that his back injuries in 1977 and 1978 caused his spinal disease.  However, the Board places less probative weight on his lay contention because the etiology of the disease is a complex medical matter.  Moreover, he denied any history of recurrent back pain in the December 1979 Navy Reserve examination and reported to his private physician in December 2006 that his symptoms first manifested two months earlier with no history of injury.  The private neurosurgeon did not indicate an awareness of the low back treatment in service and did not provide an opinion on the origin of the disease diagnosed in 2006.  

The Board place greatest probative weight on the opinion of the VA PA who acknowledged the Veteran's description of an injury, contentions, and subsequent treatment during and after in service, performed a detailed examination and found that the onset of lumbar stenosis was many years after service and, in this Veteran's case, was caused by the aging process.  There is no other competent opinion of record.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for low back disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


